DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayr et al. (US 2013/0224688) in view of Hansen et al. (US 2016/0022378).
As to claim 1, Mayr teaches a method for making a dental crown (“Process for producing a dental article” (Title)), comprising steps of: receiving a design for a dental crown ([0255]: “An STL computer file describing the 3-dim. shape of the article , comprising: a wall having a bottom edge (see the Figures, for example. The crown illustrated in Fig 3 has a wall with a bottom edge); and an occlusal portion joined with the wall opposite the bottom edge (as shown in Figs 1-3), the wall and the occlusal portion forming an interior surface and an opposing exterior surface (as illustrated in Fig 1, item 3, referred to as Part B), wherein a thinnest portion of the wall has a thickness of less than 300 microns ([0045]: “Dental articles are typically of small size and may comprise sections having a wall thickness in the range of about 100 µm to 1000 µm”), wherein the wall and the occlusal portion both comprise an additively manufacturable material ([0089-0090]: the ceramic material of the crown is zirconia. [0099]: “Part B is produced by a rapid-prototyping technology”), and making the dental crown using additive manufacturing ([0099]: “Part B is produced by a rapid-prototyping technology”). 
Mayr does not teach wherein the wall includes a retention feature on the interior surface, and the retention feature comprises a continuous circumferential rib feature receding from the interior surface of the wall. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Mayr to include the groove structure of Hansen. Such a person would have been motivated to do so in order to achieve the benefits of the groove 40 of Hansen such as improved retention, especially in view of Mayr’s teaching that the surface geometry and small recesses are important for adhesion. 
Moreover, Mayr in view of Hansen obviates: comprising additively manufacturing the wall, the occlusal portion, and the retention feature (since the entirety of Mayr is made by rapid prototyping, and since the groove 40 of Hansen is obviated to be part of the geometry of Mayr, and since there is no particular reason why the groove 40 of Hansen could not be made by rapid prototyping, the geometry of the combination of Mayr and Hansen is obviated to be made by the rapid prototyping process of Mayr.). 
As to claim 2, Mayr in view of Hansen teaches the method of claim 1, further comprising sintering the dental crown after making the dental crown using the additive manufacturing (Mayr [0175-0176]). 
As to claim 3, Mayr in view of Hansen teaches the method of claim 1, wherein the making step comprises making the dental crown using a 3D printer (Mayr [0255-0256]: “An STL computer file describing the 3-dim. shape of the article to be produced (e.g. dental veneer) was loaded into the software of the printer (ZCorp 310 plus printer; ZCorporation, Burlington, USA). The printing was done as described in the instruction for use provided by the manufacturer of the printer, wherein parameters like shrinkage and layer thickness were additionally taken into account.”).
As to claim 5, Mayr in view of Hansen teaches the method of claim 1, wherein the wall and the occlusal portion comprise zirconia (Mayr [0089-0090]: the ceramic material of the crown is zirconia.). 
As to claim 6, Mayr in view of Hansen teaches the method of claim 1, wherein the receiving step includes receiving the design wherein the rib feature has a width along the interior surface of the wall of at least 250 microns (Hansen [0077]: “The grooves 40 and short segments 42 should have a width 92 of about 0.05-0.7 mm”). 
As to claim 7, Mayr in view of Hansen teaches the method of claim 1, wherein the receiving step includes receiving the design wherein the rib feature recedes from the interior surface of the wall by at least 150 microns (Hansen [0077]: “The grooves 40 and short segments 42 should have … a depth of about 0.05-0.4 mm.”).
As to claim 10, Mayr in view of Hansen teaches the method of claim 1, wherein the receiving step includes receiving the design wherein the wall is fracturable at the rib feature in order to adjust a height of the crown (the groove 40 of Hansen causes the design of Mayr in view of Hansen to be fracturable. Because the groove 40 is a thinner wall section, the wall is capable of being fractured at that section. Fracturing the wall at any of the illustrated grooves would have adjusted the height of the crown.). 
As to claim 11, Mayr in view of Hansen teaches the method of claim 1, wherein the receiving step includes receiving the design wherein the retention feature comprises multiple continuous circumferential rib features receding from the interior surface of the wall (Hansen Fig. 6 illustrates three grooves 40.). 
As to claim 12, Mayr in view of Hansen teaches the method of claim 11, wherein the receiving step includes receiving the design wherein the wall is fracturable at each of the multiple rib features in order to adjust a height of the crown (the groove 40 of Hansen causes the design of Mayr in view of Hansen to be fracturable. Because the groove 40 is a thinner wall section, the wall is capable of being fractured at that section. Fracturing the wall at any of the illustrated grooves would have adjusted the height of the crown.).
As to claim 13, Mayr teaches a method for making a dental crown (“Process for producing a dental article” (Title)), comprising steps of: receiving a design for a dental crown ([0255]: “An STL computer file describing the 3-dim. shape of the article to be produced (e.g. dental veneer) was loaded into the software of the printer (ZCorp 310 plus printer; ZCorporation, Burlington, USA).”), comprising: a wall having a bottom edge (see the Figures, for example. The crown illustrated in Fig 3 has a wall with a bottom edge); and an occlusal portion joined with the wall opposite the bottom edge (as shown in Figs 1-3), the wall and the occlusal portion forming an interior surface and an opposing exterior surface (as illustrated in Fig 1, item 3, referred to as Part B), wherein a thinnest portion of the wall has a thickness of less than 300 microns ([0045]: “Dental articles are typically of small size and may comprise sections having a wall thickness in the range of about 100 µm to 1000 µm”), wherein the wall and the occlusal portion both comprise an additively manufacturable material ([0089-0090]: the ceramic material of the crown is zirconia. [0099]: “Part B is produced by a rapid-prototyping technology”), and making the dental crown using additive manufacturing ([0099]: “Part B is produced by a rapid-prototyping technology”). 
Mayr does not teach wherein the wall includes a retention feature on the interior surface, and the retention feature comprises a continuous circumferential rib feature receding from the interior surface of the wall, wherein the interior surface of the wall includes an identification feature. Rather Mayr [0189-0190] teaches adhesion between dental components depends upon surface geometry and small cavities or recesses in the surfaces, but not the specific retention feature as claimed. However, Hansen teaches a zirconia dental crown wherein the wall includes a retention feature (retention feature groove 40) on the interior surface, and the retention feature comprises a continuous circumferential rib feature receding from the interior surface of the wall. See Fig. 6 and [0077]. As to an identification feature, any feature on the surface of the dental crown may be used as an identification feature, as in the broadest reasonable interpretation, the identification feature must merely be visible to an artisan. The specific configuration of such an identification feature would otherwise be considered a mere obvious design choice. Since Hansen teaches holes, pits, apertures and cuts are on the inner surface of the crown, such designs are considered identification features.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Mayr to include the groove structure of Hansen. Such a person would have been motivated to do so in order to achieve the benefits of the groove 40 of Hansen such as improved retention, especially in view of Mayr’s teaching that the surface geometry and small recesses are important for adhesion. 
Mayr in view of Hansen further obviates: comprising additively manufacturing the wall, the occlusal portion, the retention feature, and the identification feature. (since the entirety of Mayr is made by rapid prototyping, and since the groove 40 of Hansen is obviated to be part of the geometry of Mayr, and since there is no particular reason why the groove 40 of Hansen could not be made by rapid prototyping, the geometry of the combination of Mayr and Hansen is obviated to be made by the rapid prototyping process of Mayr.).
As to claim 15, Mayr in view of Hansen teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the identification feature has a dimension of 1000 microns (the retention features (interpreted as both the retention and identification features) have “a width 92 of about 0.05-0.7 mm” as taught in Hansen [0077]). 
As to claim 16, Mayr in view of Hansen teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the identification feature comprises a company name (this is considered to be a mere obvious design choice). 
As to claim 17, Mayr in view of Hansen teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the identification feature comprises at least one of a tooth number, a crown size, a lot number, or a custom crown case identification number (this is considered to be a mere obvious design choice).
As to claim 18, Mayr in view of Hansen teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the wall is fracturable at the rib feature in order to adjust a height of the crown (the groove 40 of Hansen causes the design of Mayr in view of Hansen to be fracturable. Because the groove 40 is a thinner wall section, the wall is capable of being fractured at that section. Fracturing the wall at any of the illustrated grooves would have adjusted the height of the crown.).
As to claim 19, Mayr in view of Hansen teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the retention feature comprises multiple continuous circumferential rib features receding from the interior surface of the wall (Hansen Fig. 6 shows three grooves 40). 
As to claim 20, Mayr in view of Hansen teaches the method of claim 19, wherein the receiving step includes receiving the design wherein the wall is fracturable at each of the multiple rib features in order to adjust a height of the crown (the grooves 40 of Hansen causes the design of Mayr in view of Hansen to be fracturable. Because the grooves 40 are a thinner wall section, the wall is capable of being fractured at those sections. Fracturing the wall at any of the illustrated grooves would have adjusted the height of the crown.).
Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mayr in view of Hansen as applied to claim 1 above, and further in view of Worthington (US 2003/0039943).
As to claim 4, Mayr in view of Hansen teaches the method of claim 1, but does not teach the receiving step includes receiving the design wherein the wall includes notches extending fully through the wall at the bottom edge. Rather the grooves of Hansen do not extend through the wall at the bottom edge. However, in the field of dental crowns, it was well known at the time the invention was effectively filed to provide for notches extending through a crown wall at a bottom edge. See Worthington which teaches distal windows (notches) 632, 634 in Fig 30-32. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the geometry of the notches of Worthington in the crown of Mayr in view of Hansen. Such a person would have been motivated to do so, with a reasonable expectation of success for the purpose of achieving the desired 
As to claim 8, Mayr in view of Hansen teaches the method of claim 4, wherein the receiving step includes receiving the design wherein the notches have a width of at least 500 microns along the bottom edge (Worthington [0144]: “The concave mesio-distal sidewalls 632, 634 further conform to the convex sidewalls of adjacent teeth 662, 664 to form a substantially uniform proximal gap.... A suitable proximal gap is typically less than 1 mm in width, with a width of about 0.5 mm being preferred.”).
As to claim 9, Mayr in view of Hansen teaches the method of claim 4, wherein the receiving step includes receiving the design wherein the notches extend by at least 1000 microns along the interior surface of the wall away from the bottom edge (Worthington [0093]: “The shell 20, selected for a particular tooth, preferably has an occluso-gingival length such that a gingival margin of the shell approximately fits a gingival margin of the prepared tooth and such that the occlusal surface of the shell has a clearance from the opposed tooth 66 of one-half to one millimeter.”
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mayr in view of Hansen as applied to claim 13 above, and further in view of Boronkay (US 2017/0007368).
As to claim 14, Mayr in view of Hansen teaches the method of claim 13, but does not teach the receiving step includes receiving the design wherein the identification feature protrudes from the interior surface of the wall 100 microns. Rather, the identification feature of Hansen is milled into the wall of the crown, not 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for retention features to protrude 100 microns1 from the wall of Mayr in view of Hansen instead of extend into the wall. Such a person would have been motivated to do so in order to provide for the most appropriate retention to meet the surface of the object upon which the crown is retained. Moreover, there would have been a reasonable expectation of success in view of the protruding pads of Boronkay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        22 October 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hansen [0077]: “The grooves 40 and short segments 42 should have … a depth of about 0.05-0.4 mm.” Thus 100 microns is within the range of depth useful for retaining crowns using adhesive, as described by Hansen.